                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 UNITED STATES OF AMERICA,                        )     Case No. 5:21-cr-00427-CAB
                                                  )
        Plaintiff,                                )     JUDGE CHRISTOPHER A. BOYKO
                                                  )
        v.                                        )     MAGISTRATE JUDGE
                                                  )     THOMAS M. PARKER
 ROBERT WATERS,                                   )
                                                  )
        Defendant.                                )     REPORT AND RECOMMENDATION
                                                  )

       Judge Christopher A. Boyko referred this matter to the undersigned, pursuant to General

Order 99-49 for purposes for receiving, on consent of the parties, the defendant’s offer of a plea

of guilty on the information, conducting the colloquy prescribed by Fed. R. Crim. P. 11, causing

a verbatim record of the proceedings to be prepared, referring the matter, if appropriate, for

presentence investigation, and submitting a Magistrate Judge’s Report and Recommendation

stating whether the plea should be accepted and a finding of guilty entered, the following, along

with the transcript or other record of the proceedings submitted herewith, constitutes the

Magistrate Judge’s Report and Recommendation concerning the plea of guilty proffered by the

defendant.

       1.      On June 24, 2021, the defendant, accompanied by counsel, proffered a plea of

               guilty to Count 1 of the Information.

       2.      Prior to such proffer, the defendant was examined as to his competency, advised

               of the charge and consequences of conviction, informed that the Court would,
              after considering a pre-sentence investigation report, impose a sentence that is no

              greater than necessary to meet the requirements of 18 U.S.C. § 3553 et seq and

              authorized by law, notified of his rights, advised that he was waiving all his

              rights except the right to counsel, and, if such were the case, his right to appeal,

              and otherwise provided with the information prescribed in Fed. R. Crim. P. 11.

       3.     The parties and counsel informed the court about any plea agreement between the

              parties, the undersigned was advised that, aside from such agreement as described

              or submitted to the court, no other commitments or promises have been made by

              any party, and no other agreements, written or unwritten, have been made

              between the parties.

       4.     The undersigned questioned the defendant under oath about the knowing,

              intelligent, and voluntary nature of the plea of guilty, and finds that the

              defendant’s plea was offered knowingly, intelligently, and voluntarily.

       5.     The parties provided the undersigned with sufficient information about the

              charged offense and the defendant’s conduct to establish a factual basis for the

              plea.

       In light of the foregoing and the record submitted herewith, the undersigned finds that the

defendant’s plea was knowing, intelligent, and voluntary, and that all requirements imposed by

the United States Constitution and Fed. R. Crim. P. 11 have been satisfied. Therefore, the

undersigned recommends that the plea of guilty be accepted and a finding of guilty be entered by

the Court.


Dated: June 24, 2021
                                                     Thomas M. Parker
                                                     United States Magistrate Judge

                                                 2
                                         OBJECTIONS

ANY OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court
within fourteen (14) days of receipt of this notice. Fed. R. Crim. P. 59. Failure to file objections
within the specified time constitutes a WAIVER of the right to appeal the Magistrate Judge’s
recommendation. Id.




                                                 3
